Title: Adams’ Minutes of the Trial: Worcester Inferior Court, Worcester, May 1769
From: Adams, John
To: 


       Prov. Law. 16. 33. 386. Temporary Laws. About Certificates for Anabaptist Ministers and People, to be used in the Case following of
       
       Green vs. Washburn et als.
       Worthington. All wise States have seen the Necessity of some Religion for the Support of Society.
       
       The Happiness of British dominions that an order of Men. The Romans and Grecians would have thought themselves happy if they had had such an order of Men.
       All Ministers are exempted. By the annual Tax Act.
       Mr. Locks Definition of a Church. Ecclesia. A Number of Persons met to worship God. And that Man they choose for their Head shall be their Minister. He thinks him self as orthodox as any.
       A Number of People, whether they disliked their former Ministers. About 50 Men and Women agreed to meet. An Anabaptist Church and an Anabaptist Minister.
       Witnesses.
       Mr. Streeter. About 50 when called. 100 now. 7 male members. About as many females. In Octr. the ordination 1763. The Church unanimous. Not certain whether the Congregation voted. They belonged to Leicester, Spencer and Charlton. Green was a Mason by Trade.
       
       Mr. Alden. Mr. Green came to a general Meeting of the united Churches of the Anabaptist order. Mr. Stillman’s Church was not then one. Mr. Mannings of Providence was not then. We examined him, found him Sound in Principle, and of regular Conduct. We went and read certain Rules.
       We were sent to afterwards, and after being formed into a Council, and Enquiry after their Covenant &c., We ordaind him.
       
       Mr. Jacob. Of Killingsley. The Elder 18 Years.
       Hall. Dont work much, reads Bible and Annotations &c. 2 exempted.
       Mr. Alden and Mr. Jacobs broke fellowship with the Church I belonged to, and were formerly dealt with for so doing. Mr. Green, I understand, preaches in Charlton.
       Dr. Greens Society and Mr. Southgates, are in Leicester. Strict Communion, and Strict Principles. Mr. Alden said He thought he missed it in giving the Charge he did to Mr. Green.
       Mr. Putnam. Some Learning is necessary. Learning comes not by Inspiration, great Labour and study is necessary. The Law could not intend that every Man who shall start up, should be a Minister. He is learned in his Trade no doubt, and may understand his Bible, well eno’ to secure his own Salvation. But he is wrong in leading People off from their legal Pastors, and forming Seperations. He seperates for trifles, I cant think ’em essential. He cant communicate with them, because they dont insist on the Formality of laying on Hands. One Motive why he became a Preacher, might be, because he did not love to work.
      